UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

 

 

)

L.B. HAILEY FAMILY LIMITED )
PARTNERSHIP, )
Plaintiff, )

)

V. ) No. 5:17-ev-149-RCL

)

ENCANA OIL & GAS (USA) INC., )
Defendant. )

)

MEMORANDUM OPINION

 

Before the Court is a pair of dueling motions for summary judgment. ECF Nos. 39, 40.
Plaintiff L.B. Hailey Family Limited Partnership (“LBH”) maintains that it was entitled to an
accounting under its contract with defendant Encana Oil & Gas (USA) Inc. (“Encana”). Encana_
never provided an accounting and disputes the notion that it was ever obligated to. This Court,
having already dismissed the heart of LBH’s complaint, now turns to the final remaining issue in
this case.

I. Background

Encana, the lessee, operates leaseholds and wells in Karnes County, Texas, on land
owned by LBH, the lessor. Pursuant to LBH’s royalty interest, Encana issued monthly payments
to LBH. After a disagreement regarding which expenses were properly deducted from the royalty
interest payments, LBH filed suit against Encana in state court. Encana removed the case to this
Court on the basis of diversity jurisdiction. The unambiguous language in the lease cut in favor
of Encana, and this Court granted in part Encana’s 12(b)(6) motion to dismiss. This Court

allowed the portion of LBH’s complaint pertaining to Encana’s alleged failure to provide an
accounting to proceed, as well as LBH’s related claim for attorney’s fees. These remaining issues
are addressed herein.
IH. Legal Standard
The Court grants summary judgment “if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
Fed.R.Civ.P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). “A genuine dispute
of fact exists when evidence 1s sufficient for a reasonable jury to return a verdict for the non-
moving party, and a fact is material if it might affect the outcome of the suit.” Willis v. Cleco
Corp., 749 F.3d 314, 317 (Sth Cir. 2014) (internal quotations omitted), All justifiable inferences
must be drawn in favor of the non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
255 (1986). To prevail on a motion for summary judgment, the moving party must show that the
non-moving party “fail[ed] to make a showing sufficient to establish the existence of an element
essential to that party’s case, and on which that party will bear the burden of proof at trial.”
Celotex, 477 U.S. at 322. By pointing to the absence of evidence proffered by the non-moving
party, a moving party may succeed on summary judgment. Jd.
III. Analysis
The success of LBH’s motion is contingent on the existence—and breach—of a

contractual agreement for Encana to provide an accounting “as to the sums previously deducted
for post-production expenses alleged to have been incurred by Encana.” Ex. A, ECF No. 39-1. In
defense of the existence of an accounting agreement, LBH cites a provision of its lease
agreement with Encana:

(2) All royalties that are payable under this lease shall be paid to Lessor by mailing

checks to Lessor at the address given above promptly after each sale of production, but

not later than the twentieth day of the second calendar month following the month of
sale or use. Lessor shall have the right at all reasonable times but with reasonable notice
to inspect the books, accounts contracts, records, and data of Lessee pertaining to its
operations on the Property and sales of production from the Property.

P].’s Mot. 2, ECF No. 39. LBH also points to correspondence between itself and Encana, where
LBH requests an accounting and Encana declines to provide one. Exs. A, B, C, ECF Nos. 39-1-
3.

Looking first to the contractual provision, LBH had “the right at all reasonable times but
with reasonable notice to inspect the books, accounts contracts, records, and data of Lessee
pertaining to its operations on the Property and sales of production from the Property.” Pl.’s Mot.
2, ECF No. 39 (emphasis added). But a right to inspect is distinct from a right to an accounting.
Encana cites a trio of cases to make this point. See Marshall v. Ribosome L.P., 2019 WL
2041062, at *8 (Tex. App.—Houston [1st Dist.] May 9, 20 19, no pet.) (mem. op.); US.
Commodity Futures Trading Comm’n v. Theye, 2011 WL 2496219, at *3 (W.D. Tex. May 16,
2011); Litton Sys., Inc. v. Frigitemp Corp., 613 F. Supp. 1386, 1388 (S.D. Miss. 1985). The
cases are neither controlling nor factually analogous to present circumstances. They do, however,
offer clear and correct applications of law—the Marshall and Litton courts make explicit
distinctions between inspections and accountings, while Theye makes the point implicitly. See
Marshall, 2019 WL 2041062, at *8 (“[T]he partnership agreement gives the limited partner the
right to inspect [defendant’s] books and records at reasonable times. It does not, however,
include any additional right to an accounting, and [plaintiff] does not identify: any. other source
that gives him that right”); Litton ‘Sys., Inc., 613 F. Supp. at 1388 (“[Defendant] is not
contractually obligated to provide [plaintiffs] with an accounting. While the clauses clearly ~
obligate [defendant] to open its books and accounting records to [plaintiffs] for inspection and
audit, the clauses do not. . . place the responsibility of an accounting[] on [defendant].”); see

also Theye, 2011 WL 2496219, at *3 (referencing a restraining order which separately required
defendants to (1) provide an accounting and (2) to inspect and copy books and records). LBH
offers no persuasive authority or competing interpretations. !

Next, and more briefly, the Court considers the relevance of LBH’s written requests for
an accounting. Unilateral demands that are subsequently refused do not form the basis of a
contract. So from where does Encana’s alleged obligation arise? In its motion, Encana addresses
arguments for accountings framed as implied rights or equitable remedies. Def.’s Mot. 13, ECF
No 40. While Encana persuasively refutes each one, LBH did not actually raise these theories.
The Court will not spell out the flaws in arguments that LBH could not be bothered to make.
IV. Conclusion

The central issue here can be resolved by a truism: an inspection is not an accounting.
LBH was contractually entitled to the former, hot the latter. At no point has LBH argued that
Encana refused to open its books for inspection. Instead, Encana’s “breach” is premised on its
duty to provide an accounting. Because Encana had no such duty, LBH’s motion for summary
judgment fails. Moreover, because Encana did not breach the lease agreement, LBH’s claim for
attorney’s fees fails. Encana’s motion for summary judgment, on the other hand, prevails. The

lease agreement is unambiguous and will be enforced as written. A separate order follows.

oG
SIGNED this_~ Way of November, 2019. .
Cs Anti
‘ UW

Royce C. Lamberth
United States District Judge

 

' LBH’s flagship citation, Lindgren v. Delta Investments, 936 S.W.2d 422 (Tex. App. 1996), proves unhelpful—it
involves a contract that expressly called for an accounting. Lindgren, 936 S:W.2d at 427 nS.

4
